Citation Nr: 1715379	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left knee disability, status post total knee replacement, claimed as secondary to alcohol abuse. 

2. Entitlement to service connection for osteoarthritis of the right hip, claimed as secondary to alcohol abuse. 

3. Whether new and material evidence has been received sufficient to reopen a claim for a low back disability, claimed as secondary to alcohol abuse.

4. Entitlement to service connection for a low back disability, claimed as secondary to alcohol abuse. 

5. Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD) and/or diabetes. 

6. Entitlement to service connection for a brain disorder, claimed as arteriosclerosis of the brain with a history of transient ischemic attacks, claimed as secondary to PTSD and/or diabetes.
REPRESENTATION

Appellant represented by:	Steven K. Robinson, Attorney-at-law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his representative testified before a Decision Review Officer seated at the RO in November 2009.  A written transcript of that hearing has been added to the claims file. 

In the course of this appeal, the appellant requested a hearing before a Veterans Law Judge. A video hearing before a Veterans Law Judge was scheduled for August 2012; however, the Veteran failed to appear on the scheduled date, and failed to provide an explanation regarding his absence. Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board previously remanded these issues in November 2012 for further evidentiary development.




FINDINGS OF FACT

1. Osteoarthritis of the left knee, status post total knee replacement was not manifest in service or to a compensable degree within one year of service and is unrelated to service. 

2. Osteoarthritis of the left knee, status post total knee replacement is not caused or aggravated by a service-connected disease or injury.

3. Osteoarthritis of the right hip was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

4. Osteoarthritis of the right hip is not caused or aggravated by a service-connected disease or injury.

5. The RO denied the Veteran's service-connection claim for a low back condition in a June 2003 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

6. The evidence received since the June 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service-connection claim for a low back condition.

7. A low back disability was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

8. Degenerative disc disease of the spine is not caused or aggravated by a service-connected disease or injury.

9. Hypertension was not manifest in service or to a compensable degree within one year of service and is unrelated to service. 

10. Hypertension is not caused or aggravated by a service-connected disease or injury.
11. Arteriosclerosis did not manifest in service and is unrelated to service.

12. Arteriosclerosis is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Osteoarthritis of the left knee, status post total knee replacement was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein..  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Osteoarthritis of the left knee, status post total knee replacement is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3. Osteoarthritis of the right hip was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. Osteoarthritis of the right hip is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

5. As new and material evidence has been received, the claim for service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6. A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7. Degenerative disc disease of the spine is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

8. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

9. Hypertension is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

10. Arteriosclerosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

11. Arteriosclerosis is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a June 2003 rating decision, the RO denied service connection for a low back disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the June 2003 rating decision, the RO considered the claim, service medical records, and a January 2003 VA examination among other evidence.  The RO denied the claim on the basis that medical evidence did not provide a diagnosis of a chronic back condition and did not support a link between any such disability and the Veteran's military service.  In essence, at the time of the June 2003 denial, there was no evidence of a current back disability or a nexus between any such disability and the Veteran's military service.

Since the June 2003 rating decision, the Veteran has been diagnosed with degenerative disc disease.  As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a current disability, which was not previously substantiated in the June 2003 rating decision.  Hence, this evidence is not cumulative. Accordingly, reopening of the claim of service connection for a low back condition is warranted.


II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2012.   The remand directed that appropriate medical opinions be issued for all of the matters on appeal.  Appropriate VA medical opinions for all five matters was issued in November 2015.  The issues were readjudicated in an October 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a July 2006 letter and additional letters during the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

VA medical opinions for the issues on appeal were issued in November 2015.  The Veteran has not argued, and the record does not reflect, that the November 2015 medical opinions are inadequate.  38 C.F.R. § 3.159 (c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

IV. Service Connection 

The Veteran has proposed direct and/or secondary theories of service connection for his claims on appeal.  The Board will address direct and secondary service connection theories as appropriate.  First, the Board will outline the requirements for service connection for each theory and then proceed by analyzing each issue in turn.

Direct Service Connection Requirements

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307  (a), 3.309(a).  

In addition, the Board notes that the Veteran served within the Republic of Vietnam, and as a result exposure to herbicide agents has been conceded.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  However, the medical evidence does not indicate that the Veteran has been diagnosed with a presumptive disease under 38 C.F.R. §§ 3.309 (e).  As a result, presumptive service connection under the provisions of 38 C.F.R. §§ 3.309 (e) is not available.




Secondary Service Connection Requirements

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 


Left Knee

The Veteran has claimed service connection for a left knee disability on the basis of secondary service connection, specifically as the result of bone loss due to residuals of alcohol abuse related to his service-connected PTSD.  While the Veteran has not asserted a direct connection to his military service, the Board will address both theories.

The Veteran's osteoarthritis of the left knee, which led to his 2004 knee replacement, is a "chronic" disease under 38 C.F.R. § 3.309 (a).  However, the Veteran has not asserted that he experienced a continuity of symptoms since his military service and has not otherwise indicated that his left knee disorder manifested or was diagnosed within one year of separation from service.

The Veteran has not provided a specific assertion as to how his left knee disability is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a left knee disorder.  At the Veteran's June 1971 separation examination, physical examination revealed normal lower extremities.  

To the extent that the Veteran has asserted a direct connection between his left knee and service, the Board finds the other evidence of record to be more probative.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). However, the separation examination disclosed that the lower extremities were normal.  There is no indication in the record, through either medical or lay evidence, of manifestations of a left knee disorder in service or in proximity thereto.  Arthritis was not "noted" during service.  There is no evidence of characteristic manifestations of the osteoarthritis of the left knee within one year of separation.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana, supra; see also Jandreau, supra. 
In sum, there is no reliable evidence linking the Veteran's left knee to service.  The contemporaneous records establish that the left knee was normal at separation.  The more probative evidence establishes that he did not have characteristic manifestations of a left knee disorder during service or within one year of service sufficient to identify the disease entity, and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of a left knee disability is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for a left knee disability. 

The Veteran's main assertion is that his left knee disability, originally osteoarthritis which mandated a 2004 knee replacement, is secondary to the residuals of alcohol abuse associated with his service-connected PTSD.

In the November 2015 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's left knee disability was caused by or aggravated by the residuals of the Veteran's alcohol abuse.  The examiner noted that this opinion was based on a review of current medical literature which does not contain information on any relationship between alcohol abuse and osteoarthritis.  The examiner further states that the Veteran's left knee disorder would likely have the same progression without the alcohol abuse. 

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active service.  See Washington, supra; Buchanan, supra; Jandreau, supra.  The only credible medical opinion of record addressing the claimed relationship is negative.  The Veteran stated at various times, including at his RO hearing, that previous medical providers had indicated a link between his alcohol abuse and joint problems.  While he has not submitted such records and they are not in the file, the Veteran is competent to report what he was told by a medical professional.  Jandreau, supra.  However, the Board finds the VA examiner's opinion to be of greater probative value as it is supported by a thorough and well-reasoned medical rationale.  In the absence of these aforementioned medical opinions referenced by the Veteran, the Board is unable to review any supporting rationale.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current left knee disability was not caused by or aggravated by residuals of alcohol abuse related to his service-connected PTSD, or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee osteoarthritis and resulting left knee replacement is directly related to service, or in the alternative, secondary to residuals of alcohol abuse associated with service-connected PTSD or other service-connected disability, and the claim must be denied.

Right Hip

Similarly, the Veteran has asserted that his right hip disability, osteoarthritis, is secondary to bone loss due stemming from residuals of alcohol abuse related to his service-connected PTSD.  While the Veteran has not asserted a direct connection to his military service, the Board will address both theories in turn.

The Veteran's osteoarthritis of the right hip is a "chronic" disease under 38 C.F.R. § 3.309 (a).  However, the Veteran has not asserted that he experienced a continuity of symptoms since his military service and has not otherwise indicated that that his right hip disorder manifested or was diagnosed within one year of separation from service.

The Veteran has not provided a specific assertion as to how his right hip disability is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a right hip disorder.  At the Veteran's June 1971 separation examination, physical examination revealed normal lower extremities and musculoskeletal system.   
To the extent that the Veteran has asserted a direct connection between his right hip and service, the Board finds the other evidence of record to be more probative.  Again, the Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, supra; Buchanan, supra.  However, the separation examination disclosed that the lower extremities and musculoskeletal system were normal.  There is no indication in the record, through either medical or lay evidence, of manifestations of a right hip disorder in service or in proximity thereto.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's right hip to service.  The contemporaneous records establish that the right hip was normal at separation.  Arthritis was not noted during service.  The more probative evidence establishes that he did not have characteristic manifestations of right hip osteoarthritis during service or within one year of separation sufficient to identify the disease entity, and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of a right hip disability is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for a right hip disability. 

The Veteran's main assertion is that his right hip osteoarthritis is secondary to the residuals of alcohol abuse which has been associated with his service-connected PTSD.

In the November 2015 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's right hip disability was caused by or aggravated by the residuals of the Veteran's alcohol abuse.  The examiner explained that this was based on review of current medical literature, which did not support a nexus between the osteoarthritis and alcohol intake/abuse.  The examiner found that it was at least as likely as not that the Veteran's right hip would have had the same progression in the absence of alcohol abuse. 

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, supra; Buchanan, supra; Jandreau, supra.  The only credible medical opinion of record addressing the claimed relationship is negative.  As previously noted, the Veteran has indicated that prior medical providers had indicated a link between his alcohol abuse and joint problems.  While he has not submitted such records and they are not in the file, the Veteran is competent to report what he was told by a medical professional.  Jandreau, supra.  However, the Board finds the VA examiner's opinion to be of greater probative value as it is supported by a thorough and well-reasoned medical rationale.  In the absence of these aforementioned medical opinions referenced by the Veteran, the Board is unable to review any supporting rationale.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current right hip disability was not caused by or aggravated by residuals of alcohol abuse related to his service-connected PTSD or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right hip osteoarthritis is directly related to service, or in the alternative, secondary to residuals of alcohol abuse associated with service-connected PTSD or other service-connected disability, and the claim must be denied.

Low Back

The Veteran has also asserted that his degenerative disc disease is secondary to bone loss stemming from residuals of alcohol abuse related to his service-connected PTSD.  

The Veteran has not provided a specific assertion as to how his degenerative disc disease is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a left knee disorder.  At the Veteran's June 1971 separation examination, physical examination revealed a normal spine.  

To the extent that the Veteran has asserted a direct connection between his degenerative disc disease and service, the Board finds the other evidence of record to be more probative.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, supra; see also Buchanan, supra.  However, the separation examination disclosed that the spine was normal.  There is no indication in the record, through either medical or lay evidence, of characteristic manifestations of a back disorder in service or within one year of separation.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's degenerative disc disease to service.  The contemporaneous records establish that the spine was normal at separation.  The more probative evidence establishes that he did not have any back disorder during service.  The evidence establishes that the remote onset of degenerative disc disease is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for degenerative disc disease. 

The Veteran's main assertion is that his back disorder, diagnosed as degenerative disc disease, is secondary to the residuals of alcohol abuse which has been associated with his service-connected PTSD.

In the November 2015 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's degenerative disc disease was caused by or aggravated by the residuals of the Veteran's alcohol abuse.  The examiner explained that she could find nothing in current medical literature supporting a link between alcohol abuse and degenerative disc disease.  She further explained that medical literature identified genetics, occupation, and strenuous activities as contributory factors, but did not specifically list alcohol or alcohol abuse.  The examiner noted that the Veteran's tobacco use would "likely be a factor, based on medical information, and the spine likely would have had the same progression even in the absence of alcohol use."

The only credible medical opinion of record addressing the claimed relationship is negative.  As previously noted, the Veteran has indicated that prior medical providers had indicated a link between his alcohol abuse and his joint problems.  As noted, he has not submitted such records and they are not in the file.  However, the Veteran is competent to report what he was told by a medical professional.  Jandreau, supra.  However, the Board finds the VA examiner's opinion to be of greater probative value as it is supported by a thorough and well-reasoned medical rationale.  In the absence of these aforementioned medical opinions referenced by the Veteran, the Board is unable to review any supporting rationale.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's degenerative disc disease was not caused by or aggravated by residuals of alcohol abuse related to his service-connected PTSD or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's degenerative disc disease is directly related to service, or in the alternative, secondary to residuals of alcohol abuse associated with service-connected PTSD or other service-connected disability, and the claim must be denied.

Hypertension

The Veteran has asserted that his hypertension is secondary to his service-connected PTSD and/or diabetes.  The Board will address both direct and secondary theories of entitlement.

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

The Veteran's hypertension is a "chronic" disease under 38 C.F.R. § 3.309 (a).  However, hypertension was not noted during service and the Veteran has not asserted that he experienced a continuity of symptoms since his service.  He has not otherwise indicated that that his hypertension manifested or was diagnosed within one year of separation from service.

The Veteran has not provided a specific assertion as to how his hypertension is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of hypertension.  At the Veteran's June 1969 enlistment examination, his blood pressure reading was 132/80.  At the Veteran's June 1971 separation examination, his blood pressure reading was 128/76.

To the extent that the Veteran has asserted a direct connection between his hypertension and service, the Board finds the other evidence of record to be more probative.  Again, the Veteran's lay assertions are competent and credible.  However, the separation examination documents normal blood pressure readings.  There is no indication in the record, through either medical or lay evidence, of characteristic manifestations of hypertension in service or within a year of separation.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's hypertension to service.  The contemporaneous records establish that blood pressure was normal at separation.  The more probative evidence establishes that he did not have characteristic manifestations of hypertension during service or within one year of service sufficient to identify the disease entity, and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of hypertension is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for hypertension. 
 
At a January 2009 VA examination, an examiner concluded that the Veteran's hypertension is not caused by or a result of his service-connected PTSD.  The examiner explained that "PTSD is not known to cause hypertension."

The Veteran submitted an April 2009 statement from the Bloomington Veterans Clinic stating that "Alcoholism is a known contributor to atherosclerosis.  Atherosclerosis does cause hypertension." 

In a February 2011 VA examination, an examiner determined that hypertension was not a complication of diabetes, stating that diabetes does not cause hypertension.  The examiner did indicate that the hypertension was a discussion that was worsened or increased by the Veteran's diabetes.  However, in the discussion of this, the examiner focused on the complications which hypertension can cause with respect to diabetes.  Put another way, the examiner's rationale highlights how hypertension may aggravate or cause complications associated with diabetes, and not the other way around.  As a result, the Board finds this opinion to be of minimal probative value. 

In the November 2015 VA medical opinion, the examiner concludes that it is less likely than not that the Veteran's PTSD and/or diabetes caused or aggravated the Veteran's hypertension.  The examiner explains that the Veteran's medical record does not contain documentation of an increase in blood pressure medication since about 2009, and showed a decrease in medication in 2010.  As a result, the examiner finds that the Veteran's hypertension has been stable and "not worsened by any other comorbidity."

It is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed hypertension to his service-connected PTSD or diabetes.  He has not asserted that he was told by a medical professional that his hypertension is related to a service-connected disability.  The medical opinion linking the Veteran's hypertension to his atherosclerosis is of limited probative value as it contains no supporting rationale, and it links the Veteran's hypertension to a condition which the Board will explain below is not service-connected.  The other medical opinions of record addressing the claimed relationship are negative.  No competent medical opinion clearly linking his hypertension and PTSD or diabetes has been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not caused by or aggravated by his service-connected PTSD, diabetes, or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is directly related to service, or in the alternative, secondary to a service-connected PTSD, diabetes, or other service-connected disability, and the claim must be denied.

Brain Disorder

The Veteran has claimed service connection for a brain disorder, specifically arteriosclerosis of the brain with a history of transient ischemic attacks on the basis of secondary service connection, specifically as the result of his service-connected PTSD and/or diabetes.  While the Veteran has not asserted a direct connection to his military service, the Board will address both theories in turn.

The Veteran's arteriosclerosis is a "chronic" disease under 38 C.F.R. § 3.309 (a).  However, the Veteran has not asserted that he experienced a continuity of symptoms since his military service and has not otherwise indicated that that his arteriosclerosis manifested or was diagnosed within one year of separation from service. 

The Veteran has not provided a specific assertion as to how his arteriosclerosis is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of arteriosclerosis.  At the Veteran's June 1971 separation examination, physical examination was normal.

To the extent that the Veteran has asserted a direct connection between his arteriosclerosis and service, the Board finds the other evidence of record to be more probative.  The separation examination disclosed that all systems were normal.  There is no indication in the record, through either medical or lay evidence, of manifestations of arteriosclerosis in service or in proximity thereto.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's arteriosclerosis to service.  The contemporaneous records establish that the vascular system was normal at separation.  The more probative evidence establishes that he did not have characteristic manifestations of arteriosclerosis during service or within one year of separation sufficient to identify the disease entity, and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of arteriosclerosis is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for arteriosclerosis. 

The Veteran submitted an April 2009 statement from the Bloomington Veterans Clinic stating that "Alcoholism is a known contributor to atherosclerosis." 
In the November 2015 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's arteriosclerosis was caused or aggravated by the Veteran's service-connected PTSD or diabetes.  The examiner explained the opinion was based upon "multiple factors."  The Veteran's diabetes had remained stable, controlled only by diet, and as a result the likelihood of complications were minimized.  In addition, PTSD is not known to cause arteriosclerosis.  The examiner noted that alcohol is listed as a controllable risk factor for stoke, the risk of stroke due to the Veteran's smoking is five times greater.

It is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed arteriosclerosis to his service-connected PTSD or diabetes.  The April 2009 statement from the Bloomington Veterans Clinic is of limited probative value as there is no supporting rationale.  The Board finds the VA medical opinion of record to be of significantly greater probative value.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's arteriosclerosis was not caused by or aggravated by his service-connected PTSD, diabetes, or any other service-connected disability.  The Board finds that the Veteran's lay statements and the April 2009 statement are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed arteriosclerosis is directly related to service, or in the alternative, secondary to a service-connected PTSD, diabetes, or other service-connected disability, and the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability, status post total knee replacement, claimed as secondary to alcohol abuse is denied. 

Entitlement to service connection for osteoarthritis of the right hip, claimed as secondary to alcohol abuse is denied. 

The application to reopen the claim for service connection for a low back disability is granted.

Entitlement to service connection for a low back disability, claimed as secondary to alcohol abuse is denied. 

Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD) and/or diabetes is denied. 

Entitlement to service connection for a brain disorder, claimed as arteriosclerosis of the brain with a history of transient ischemic attacks, claimed as secondary to PTSD and/or diabetes is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


